Title: From George Washington to Jonathan Boucher, 18 December 1772
From: Washington, George
To: Boucher, Jonathan



Dear Sir
Mount Vernon Decr 18th [1772]

I send my Carriage up but cannot undertake to promise for the Horses bringing you down, as two of them are unused to drawing, & but one Postilion accustomd to drive, the other, with my lame Horses not being return’d from Williamsburg—Mrs Washington &ca join in Compliments to Mrs & Miss Boucher, who, together with yourself, we shall expect to see at Dinner—I am Dr Sir Yr Most Obedt

Go: Washington

